Citation Nr: 0923856	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
ankle disability, to include residuals of a right ankle 
fracture.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty for training (ADT) from January 
1977 to April 1977 and active duty from March 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in which the RO found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of a right 
ankle fracture (hereinafter referred to as a "right ankle 
disorder").  

The Veteran testified at a Travel Board hearing before the 
undersigned in January 2007.  

The Board remanded this case in July 2007.  


FINDINGS OF FACT

1.  In an August 1982 rating decision, the RO denied service 
connection for a right ankle fracture.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  In a May 1996 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a right ankle fracture.  

3.  Evidence received since the RO's May 1996 rating 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1996 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008).

2.  New and material evidence has not been received since the 
RO's May 1996 rating decision; thus, the claim of service 
connection for a right ankle disability is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. 
§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2004.  Further VCAA notice was 
sent in August 2007.  In addition, the July 2007 Board remand 
discussed notification elements.  Cumulatively, the duty to 
notify provisions have been satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the United States Court of Appeals for Veterans Claims 
(Court) clarified VA's duty to notify in the context of 
claims to reopen.  With respect to such claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the Veteran has been provided the requisite 
information regarding why his claims were denied in August 
1982 and in May 1996.  He has also been provided the criteria 
for reopening a previously denied claim and the criteria for 
establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as the claimant 
was informed about what evidence is necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any potential prejudice due such deficiency has 
been rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board remanded this case to procure 
missing VA medical records.  Medical records were requested 
from 1980 onward.  Only records from 2000's onward were 
available.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  See also 
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 2003) (PVA) 
(without the introduction of new and material evidence, VA 
not required to provide a medical examination or opinion).

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

New and Material

In April 1982, the Veteran original claim for VA compensation 
benefits was received.  In conjunction with his claim, a VA 
examination was conducted and the service treatment records 
were obtained.  

In an August 1982 rating decision, service connection for a 
right ankle fracture was denied.  It was noted that the 
Veteran had suffered a fracture of the right ankle in an 
automobile accident prior to service.  Inservice findings 
included an ununited ankle fracture prior to service.  Post-
service, the VA examination revealed that the Veteran 
reported that his right foot/ankle was run over by a van 
which resulted in an ankle fracture.  He related that he had 
problems with his right ankle while in the service.  Post-
service, he underwent surgery on the right ankle, but there 
were no reports to review.  The current diagnosis was 
residuals of an old injury to the right ankle.  X-rays 
revealed a mild bone ossicle formation at the malleoli and 
some prominence of the medial portion of the navicular bone.  

The rating decision did not clearly articulate the reason for 
the denial of service connection, but it appears that the 
claim was denied on the basis that the preexisting right 
ankle injury was not aggravated during service.  The Veteran 
did not initiate an appeal and this rating decision is final.  
38 U.S.C.A. § 7105.

In November 1995, a claim to reopen service connection for a 
right ankle disability was received.  In conjunction with the 
claim, medical records from Good Samaritan Hospital were 
received which reflected right foot and ankle injuries 
occurring over the years, dated from 1985-1992, all post-
service.  However, there was no etiological opinion regarding 
any relationship between post-service right ankle problems 
and service.  In a May 1996 rating decision, the claim to 
reopen service connection for a right ankle fracture was 
denied.  The RO reviewed the additional evidence and noted 
the post-service injuries and diagnosis (right ankle sprain), 
but indicated that no relationship to service was shown.  The 
Veteran did not initiate an appeal and this rating decision 
is final.  38 U.S.C.A. § 7105.

The current claim to reopen service connection for a right 
ankle disability was received in February 2004.  Additional 
evidence has been received in conjunction with the claim.  
The evidence consists of Milton S. Hershey Medical Center 
records as well as VA medical records dated from 2003-2007.  
The private medical records do not pertain to the right 
ankle.  The VA records included findings pertinent to the 
right ankle.  

In a January 2004 records, it was noted that the Veteran had 
previously undergone right ankle surgery in 1981 and 1990.  
He also reported right ankle pain.  May 2004 x-rays revealed 
right ankle joint osteoarthritis.  

In December 2005, it was noted that the Veteran had a history 
of prior injury to the right foot and possible ankle with 
post-traumatic arthritis of the right ankle and status 
excision of the bony prominence to the medial aspect of the 
right foot, i.e., os tibial externum and tarsal tunnel like 
symptoms of the right ankle.  Orthotics were made.  February 
2006 records show that the Veteran reported having right 
ankle pain and was getting the new orthotics.  The findings 
were consistent with the December 2005 report.  X-rays 
revealed advanced arthritic changes of the ankle and 
moderately advanced changes of the subtalor joint.  In 
October 2007, the Veteran was examined.  It was again noted 
that the Veteran had post-traumatic arthritis.  X-rays 
continued to show arthritis, but no fracture.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended.  This amendment is applicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001, and this claim was so 
filed.  See 38 C.F.R.  3.156(a).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
arthritis will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Veterans are presumed to have entered service in sound 
condition as to their health.  VA must presume that a veteran 
was in sound condition except as to those defects, 
infirmities, or disorders noted at the time of his or her 
entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In order to reopen his claim of service connection for a 
right ankle disability, the evidence would need to be 
relevant and material as to whether right ankle disease or 
injury was initially incurred during service and/or if right 
ankle arthritis was manifest in the post-service year.  
Otherwise, alternatively, in order to reopen the claim of 
service connection for a right ankle disability, the evidence 
would need to be relevant and material as to whether a 
preexisting right ankle defect, infirmity, or disorder was 
aggravated by service.

In this case, the evidence added to the record subsequent to 
the May 1996 final decision is not relevant as to whether 
right ankle disease or injury was incurred or aggravated 
during service or if arthritis was manifest within a year of 
service.  The records reflect treatment and diagnoses of 
right ankle problems during the 2000's.  There is no 
competent opinion regarding the etiology of these diagnoses.  
No medical opinion has been furnished.  At the time of the 
prior final decision, there was no competent evidence 
establishing a relationship between right ankle diagnoses and 
service.  

To the extent that the Veteran has offered his lay opinion in 
written correspondence and at his personal hearing, 
unsupported lay statements, even if new, do not serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993); see also Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999); see also Savage v. 
Gober, 10 Vet. App. 488 (1997); Moray.  Further, these 
assertions would be duplicative of those already of record at 
the time of the May 1996 rating decision.  

New and material evidence has not been received since the 
RO's May 1996 rating decision; thus, the claim is not 
reopened.  




ORDER

The application to reopen the claim of service connection for 
a right ankle disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


